Citation Nr: 1434293	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-42 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from February 1961 to August 1961 and November 1963 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued the denial of service connection for tinnitus and bilateral hearing loss.  Service connection was originally denied in an April 2008 rating decision by the Atlanta RO.  Jurisdiction lies with the RO in Atlanta, Georgia, where the Veteran resides.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during service.

2.  The Veteran's tinnitus had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed, such error was harmless and will not be further discussed.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The evidence of record establishes a current diagnosis of tinnitus.  Tinnitus was diagnosed during a March 2008 VA examination.

Service treatment records do not reveal any complaint, diagnosis, or treatment for tinnitus.  However, the evidence is in equipoise on the question of whether the Veteran was exposed to loud noises (i.e., suffered acoustic trauma) during service.  The Veteran's DD Form 214 indicates that his Military Occupational Specialty (MOS) was that of a cook, which is not an MOS typically associated with noise exposure; however, the Veteran has reported being exposed to loud noise while assigned to the First Infantry Division and Seventh Artillery Division, and there is no clear indication that the account is not credible.  The Veteran's military personnel records confirm that he served with both divisions.  In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances and conditions of his service and is therefore, credible.  

The Veteran also stated at the March 2008 VA examination that his tinnitus developed during service, and that it has persisted since.  He stated that his tinnitus is constant, and that sometimes his ear will "pop," and then it would get louder.  The Veteran is competent to describe and self-diagnose tinnitus, as the manifestations of the condition are readily observable to even a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board notes no basis in the record upon which to question the credibility of the Veteran.

Although the March 2008 VA examiner opined that tinnitus did not have its origins in service, the Board finds that it lacks probative value because the examiner's opinion was based solely on the lack of documentation of hearing loss and tinnitus in the service treatment records.  Therefore, the preponderance of the competent and credible evidence establishes the onset of tinnitus in service and its presence since.  Service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

Regarding the claim for service connection for bilateral hearing loss, the Veteran submitted a March 2010 audiogram from South Georgia Audiology and Hearing Center, which diagnosed bilateral sensorineural hearing loss.  The Board observes that while speech discrimination scores were provided, it is unclear whether these tests utilized the Maryland CNC test as required by regulation.  38 C.F.R. § 4.85(a).  When a private examination report reasonably appears to contain information necessary to properly decide a claim but it is unclear or not suitable for rating purposes, VA has a duty to seek clarification from either the private examiner or the claimant.  As such, on remand, the AOJ should contact the South Georgia Audiology and Hearing Center to determine whether the Maryland CNC was used in conjunction with the private audiological testing submitted by the Veteran.

The Veteran also underwent a VA audiological examination in March 2008.  The examiner noted that despite repeated attempts and reinstruction, the test results were not reliable and not suitable for rating purposes in his opinion.  The examiner stated that the Veteran did not appear to be putting forth a good faith effort to cooperate with him.  The Veteran explained in his October 2009 VA Form 9 that he was not being deliberately uncooperative, and that he was responding to everything requested and if he did not hear a tone, he did not hear it due to hearing loss.  Affording the Veteran the benefit of the doubt, the Board finds that a new VA examination is warranted under these circumstances.  The Veteran should also be reminded of his obligation to cooperate with VA when conducting his new examination.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a veteran desires help with his claims, he must cooperate with VA's efforts to assist him.).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide appropriate medical release form for the South Georgia Audiology and Hearing Center.  If an appropriate medical release form is received, request the South Georgia Audiology and Hearing Center to verify whether the Maryland CNC test was utilized in determining the Veteran's speech discrimination scores in the March 2010 audiology report.

2.  Schedule the Veteran for a VA audiological examination, to determine the nature and etiology of his bilateral hearing loss.  The claims file, as well as any records contained in Virtual VA and VBMS, should be made available to and be reviewed by the examiner in conjunction with the examination. 

All required tests, to include audiological and controlled speech discrimination (Maryland CNC) testing, should be performed, and the examiner should provide an opinion on the following question:

 Is it at least as likely as not (50 percent or greater) that the Veteran's hearing loss disability is related to his active military service, to include in-service acoustic trauma. 

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for the opinion given.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


